Citation Nr: 0622483	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  96-31 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for dissociative disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1963 to September 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for dissociative disorder.  
The RO issued a notice of the decision in September 1997, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
December 1997.  Subsequently, in May 1998 the RO provided a 
Statement of the Case (SOC), and thereafter, in September 
1998, the veteran timely filed a substantive appeal.  The RO 
issued numerous Statements of the Case (SSOCs) in February 
2000, March 2000, August 2003, September 2005 and April 2006.  

The veteran did not request a hearing on this matter.

The Board comments that, in addition to his appeal of the 
RO's denial of service connection for dissociative disorder, 
the veteran also had filed substantive appeals in relation to 
his service-connected disability ratings for a spine 
disorder, hearing loss, tinnitus, and hemorrhoids.  In 
February 2006, however, the veteran withdrew his appeals on 
these issues, electing only to pursue the instant claim.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2005).  A summation of the relevant evidence is set forth 
below.  

In its April 2006 SSOC, the RO continued the denial of 
service connection for dissociative disorder, determining 
that the most recent VA treatment records contained a 
psychiatric diagnosis of bipolar disorder, but no diagnosis 
of a dissociative disorder.  A review of these VA medical 
records confirms this observation, and specifically, July 
2004, November 2004, February 2005, May 2005 and August 2005 
VA reports contain such findings.  Additionally, an August 
2004 VA note states that the veteran's "'[d]issociative' 
[symptoms] are . . . unclear," while a March 2005 VA 
notation assessed the veteran as having bipolar disorder, but 
indicated that the veteran should consult with another 
physician with respect to dissociative disorder versus 
psychosis.  Moreover, in another VA medical note, dated 
February 2006, the examiner conveyed that the veteran 
indicated that he felt "balanced" and had been stable for 
the past year; it made no mention of dissociative disorder.  
A private report authored by a social worker in June 2001, 
entitled "Final Report in Support of Appeal," also 
indicated that the veteran did not meet the criteria for 
dissociative identity disorder as outlined in the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

Other medical evidence of record, however, reflects the 
veteran's history of dissociative disorder.  July 2004 and 
August 2004 VA reports noted such a past history and the 
latter report further indicated that the veteran "has 
dissociative [symptoms] with altered states; amnesia and 
confusion."  Older medical records, specifically a July 1990 
medical record from Dr. W and a February 1999 VA examination 
report, diagnosed the veteran with this disorder, and a 
February 1999 report from the same social worker and a 
December 1999 note from Dr. W stated that the veteran's 
dissociative history commenced during childhood.    

The demonstrative conflict in the record calls into question 
the currency of the veteran's dissociative disorder 
diagnosis, and requires further development to determine 
whether the veteran in fact currently has this disorder.  See 
38 C.F.R. §§ 3.303; 19.9 (2005).  

In addition, although various medical professionals have 
determined that veteran developed dissociative disorder prior 
to entering service during his upbringing, the evidence of 
record is unclear as to whether the veteran's dissociative 
disorder was worsened by any incident of service, and 
specifically, whether his May 1961 parachuting accident 
permanently aggravated this disorder.  While the February 
1999 VA examiner stated that the veteran's dissociative 
disorder "is related predominantly to his early 
developmental chaotic environment, from what is understood 
about dissociative disorders in general," he also observed 
that because of such a disorder, the veteran "would 
therefore be susceptible more so to any increased stressors 
that he incurred while in the Marine Corps and thereafter."  
Moreover, the social worker's September 1996 report 
transcribed the veteran's account of the in-service 
parachuting accident, to include memories of intense pain and 
delayed treatment, which was reminiscent for the veteran of 
another accident, characterized by similar pain and delayed 
treatment that the veteran had endured during childhood.  
After noting the parallels between these two events, the 
social worker stated that, with respect to the parachuting 
accident, "[o]nce again the [veteran] dissociated the 
abandonment and physical pain and erected a more-or-less 
permanent barrier which he guarded with hypervigilance."  It 
is uncertain from this statement, however, whether the social 
worker intended to indicate that this in-service accident in 
fact aggravated or worsened the veteran's dissociative 
disorder.  

Additionally, in the June 2001 Final Report in Support of 
Appeal, the social worker described how one of the veteran's 
alter states "had a separate ego identity and could stably 
be interviewed over time [and] was related to a parachuting 
accident."  Again, however, it is unclear whether the 
existence of a separate ego identity would constitute a 
permanent worsening of the dissociative disorder, and she 
offered no opinion as such.  Further, although the social 
worker stated later in the Report that "[t]hese form the 
outline of the 'Increase of Severity or Duration' claim that 
[the veteran] has made," she appeared to be referring to a 
discussion of a shelling incident and incident of post-
traumatic stress disorder, rather than to the veteran's 
dissociative disorder.

Because of the lack of clarity in the record, the Board 
determines that further development must occur to ascertain 
whether any incident of service, to include the parachuting 
accident, permanently aggravated the veteran's dissociative 
disorder.  See 38 C.F.R. §§ 3.303, 19.9.  

Accordingly, this case is remanded for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).  Notice 
consistent with 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) with 
respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) 
inform the claimant about the 
information and evidence that VA will 
seek to provide; (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (d) request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should also provide the 
veteran with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish ratings 
and effective dates for the benefits 
sought as outlined by the Court of 
Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).  

2.	The veteran must be afforded a VA 
psychiatric examination for the 
purpose of determining whether he 
currently has a dissociative disorder, 
and if so, whether this disorder was 
incurred during service, is otherwise 
linked to some incident of active duty 
or, if it is determined that it pre-
existed service, whether it was 
aggravated during that time.  

Following a review of the relevant 
medical evidence in the claims file, 
the mental status examination and any 
tests that are deemed necessary, the 
psychiatrist is requested to determine 
whether the veteran meets the 
diagnostic criteria for a dissociative 
disorder.

If such a disorder is currently 
present, the examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that the 
veteran's current dissociative 
disorder began during service or is 
otherwise linked to some incident of 
service

The physician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs 
against the claim. 

If it is determined that the veteran's 
dissociative disorder preexisted 
service, the psychiatrist is requested 
to provide a yes or no answer as to 
whether the veteran's 1961 in-service 
parachuting accident aggravated his 
dissociative disorder.  (The legal 
standard of equipoise [50 percent or 
greater probability] identified in the 
previous paragraph does not apply to 
this second question.)

The psychiatrist is advised that 
aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a 
temporary flare-up of symptoms.  

The examiner is requested to provide a 
rationale for any opinion expressed.    

3.	Then, after completion of any other 
notice or development indicated by the 
state of the record, with 
consideration of all evidence added to 
the record subsequent to the last SOC, 
the AMC/RO must readjudicate the 
veteran's claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

After the exam has been conducted and relevant medical 
records obtained, the case should be returned to the Board, 
in accordance with appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

